REVERSE and REMAND; Opinion Filed March 30, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00661-CR

                       THE STATE OF TEXAS, Appellant
                                   V.
                       KRISTEN MAE STATON, Appellee

               On Appeal from the County Criminal Court No. 9
                            Dallas County, Texas
                   Trial Court Cause No. MA14-52583-K

                                    OPINION
                Before Justices Partida-Kipness, Nowell, and Evans
                             Opinion by Justice Nowell
      The State appeals the trial court’s order granting appellee Kristen Mae

Staton’s motion to suppress. In a single issue, the State argues the trial court’s order

is erroneous. We agree. We reverse the trial court’s order granting the motion to

suppress and remand this cause to the trial court for further proceedings.

      Following a car accident, Staton was arrested for driving while intoxicated.

Staton refused to give a voluntary specimen of her breath or blood. Senior Corporal

Joshua Boykin of the Dallas Police Department executed an affidavit for a search

warrant. The affidavit stated Staton “has possession of and is concealing human
blood, which constitutes evidence that [Staton] committed the offense” of driving

while intoxicated. The affidavit continued: “I believe that the suspect is intoxicated

by not having the normal use of mental or physical faculties by reason of the

introduction of alcohol, a controlled substance, a drug, a dangerous drug, a

combination of two or more of those substances, or any other substance into the

suspect’s body.” Boykin’s affidavit requested a warrant “that will authorize Affiant

or Affiant’s agent to search the person of the suspect for the blood evidence

described above and seize the same evidence that the offense described was

committed and that the suspect committed the said offense.”

         The magistrate issued a search warrant, which states:

         Now, therefore, you are commanded to take custody of the suspect and
         transport the suspect to a medical or jail facility in Dallas County,
         Texas[,] where you shall search for, seize and maintain as evidence the
         property described in said Affidavit, to-wit: human blood from the body
         of Staton.

The magistrate also issued an order for assistance in execution of the search warrant,

which states: “[T]his court has issued a warrant to search for and seize blood” from

Staton. Staton’s blood was drawn.

         Staton moved to suppress the results of the analysis of her blood that was

seized pursuant to the warrant.1 Staton argued the search warrant only allowed the

State to seize her blood; it did not allow the State to then analyze the blood it



   1
       Staton did not challenge the existence of probable cause to support the blood-draw warrant.

                                                   –2–
collected. The trial court granted her motion to suppress the results of the blood-

alcohol analysis. The court’s order states: “The Court finds the taking of the blood

from the defendant was done properly, however, the subsequent search of that blood

through an analysis of the blood was illegal and any results obtained from that search

are inadmissible.” The State appeals the trial court’s order.

      We review a trial court’s ruling on a motion to suppress under a bifurcated

standard of review. State v. Ruiz, 577 S.W.3d 543, 545 (Tex. Crim. App. 2019). We

give almost total deference to the trial court’s determination of historical facts and

review de novo the application of the law to the facts. Id. We view the record in

the light most favorable to the trial court’s ruling and uphold the ruling if it is

supported by the record and is correct under any theory of the law applicable to the

case. Id.

      This appeal presents a purely legal issue: whether the search warrant obtained

by the State permitted the testing and analysis of Staton’s blood. Staton argued to

the trial court and maintains on appeal that the court of criminal appeals’ recent

opinion in State v. Martinez, 570 S.W.3d 278 (Tex. Crim. App. 2019), required the

State to obtain an additional search warrant to authorize the testing and analysis of

her blood and, because the State failed to do so, the results of the testing must be

suppressed.

      After a traffic accident, Martinez was taken to the hospital where medical

personnel drew his blood for medical purposes. Martinez, 570 S.W.3d at 281.
                                         –3–
Martinez voluntarily left the hospital after informing nurses he could not afford any

tests. Id. at 282. Subsequently, upon the State’s presentation of a grand jury

subpoena, the hospital released Martinez’s blood to an agent of the Department of

Public Safety; the State sent the blood to a crime laboratory for testing. Id. Martinez

moved to suppress the blood-test results, and the trial court granted the motion. Id.

at 281. Affirming the trial court, the court of criminal appeals held “there is a Fourth

Amendment privacy interest in blood that has already been drawn for medical

purposes.” Id. at 292. In that case, Martinez had a subjective expectation of privacy

in his blood drawn for medical purposes, and the State’s warrantless testing of the

blood was a Fourth Amendment search separate and apart from the seizure of the

blood by the State. Id. Because no exception to the warrant requirement applied,

the State was required to obtain a warrant before testing Martinez’s blood. Id.

      The Fourth District Court of Appeals considered Martinez when analyzing

facts akin to those before us today. See Crider v. State, No. 04-18-00856-CR, 2019
WL 4178633 (Tex. App.—San Antonio Sept. 4, 2019, pet. granted) (mem. op., not

designated for publication). Crider was arrested for driving while intoxicated.

Based on an officer’s affidavit, the trial court issued a valid search warrant

authorizing Crider’s blood to be taken. Id. at *1. Relying on Martinez, Crider filed

a motion to suppress the results of the blood testing and analysis because the State

did not obtain a separate warrant authorizing testing and analysis of the blood



                                          –4–
sample; the trial court denied the motion. Id. The Fourth District Court of Appeals

distinguished Martinez, stating:

      Here, in contrast, police obtained Crider’s blood sample pursuant to a
      valid search warrant. Although the warrant does not expressly
      authorize testing and analysis of the blood sample, Martinez does not
      require that it do so. Rather, Martinez merely holds that an individual
      has an expectation of privacy not only in the blood in his body, but also
      in blood previously drawn for purposes other than police testing. Crider
      does not identify, and we are not aware of, any authority requiring that
      a search warrant authorizing the drawing of a blood sample must also
      expressly authorize testing and analysis of the blood sample.
Id. at *2 (internal citation omitted). The Crider court did not “believe the Martinez

court intended to require specific authorization of testing where probable cause

supports a warrant for blood collection.” Id. (citing Martinez, 570 S.W.3d at 290).

Rather, it stated, “common sense dictates that blood drawn for a specific purpose

will be analyzed for that purpose and no other.” Id. (citing State v. Comeaux, 818
S.W.2d 46, 52 (Tex. Crim. App. 1991)). The Crider court concluded the officer’s

affidavit, which requested a blood sample “constitut[ing] evidence that the offense

[driving while intoxicated] was committed and that [Crider] committed the offense,”

was sufficient to allow the State to test and analyze the blood for that purpose as

well. Id. Therefore, “[a]bsent any authority requiring specific authorization for

testing and analysis of blood drawn pursuant to a valid search warrant, we conclude

the trial court did not err in denying Crider’s motion to suppress.” Id. The Thirteenth

District Court of Appeals reached a similar conclusion after applying Martinez. See



                                         –5–
Hyland v. State, No. 13-16-00596-CR, 2019 WL 6205465, at *3-4 (Tex. App.—

Corpus Christi-Edinburg Nov. 21, 2019, no pet.) (op. on remand).

      We agree with the Crider court’s analysis. Here, the police obtained Staton’s

blood sample pursuant to a valid search warrant. Staton’s blood was drawn solely

to test for alcohol, a controlled substance, a drug, a dangerous drug, a combination

of two or more of those substances, or any other intoxicating substance introduced

into her body, as indicated in Boykin’s sworn affidavit. The search warrant gave

authorization to “search for, seize and maintain as evidence the property described

in said Affidavit, to-wit: human blood from the body of” Staton. Although the

warrant does not expressly authorize testing and analysis of the blood sample,

Martinez does not require that it do so. Rather, Martinez holds that an individual

has an expectation of privacy in blood previously drawn for purposes other than

police testing. See Martinez, 570 S.W.3d at 291. Those are not the facts before us.

       Staton, like Crider, does not identify, and we are not aware of, any authority

requiring a search warrant authorizing the drawing of blood for a specific purpose

to also expressly authorize testing and analysis of the blood sample to effectuate that

purpose. Rather, common sense dictates that blood drawn for a specific purpose will

be analyzed for that purpose and no other. See Crider, 2019 WL 4178633, at *2. In

this case, Staton’s blood was drawn and analyzed for the purpose of testing for

intoxicating substances, and the State sought to admit the results of that specific

testing. Accordingly, we conclude the trial court erred by granting Staton’s motion
                                         –6–
to suppress, and we sustain the State’s sole issue. We reverse the trial court’s order

granting the motion to suppress and remand this cause to the trial court for further

proceedings consistent with this opinion.




                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE


Publish
TEX. R. APP. P. 47.2(b)
190661F.P05




                                         –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

THE STATE OF TEXAS, Appellant                  On Appeal from the County Criminal
                                               Court No. 9, Dallas County, Texas
No. 05-19-00661-CR           V.                Trial Court Cause No. MA14-52583-
                                               K.
KRISTEN MAE STATON, Appellee                   Opinion delivered by Justice Nowell.
                                               Justices Partida-Kipness and Evans
                                               participating.

      Based on the Court’s opinion of this date, the trial court’s order granting
Kristen Mae Staton’s motion to suppress is REVERSED and the cause
REMANDED for further proceedings.


Judgment entered this 30th day of March, 2020.




                                         –8–